Citation Nr: 1508009	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  04-41 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a nasal/sinus disability, to include rhinitis.

2.  Entitlement to service connection for skin irritation, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit on appeal.

In July 2007, the Veteran appeared and testified at a Central Office hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Veteran's case was most recently remanded in April 2013 for additional development, and the case has since been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The Veteran's rhinitis is related to his active duty.

2.  The Veteran's skin disability, diagnosed as xerosis, is related to his active duty.  


CONCLUSIONS OF LAW

1.  Rhinitis was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  A skin disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran contends that his nasal/sinus and skin disabilities had their onset during service.  In regards to his skin disability, he also contends that it is due to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  For the reasons discussed below, the Board finds that service connection for rhinitis and skin disability (diagnosed as xerosis) is warranted, and finds it unnecessary to discuss the regulations concerning service connection in detail.  

In November 2002, the Veteran underwent a General Medical examination during which he was diagnosed as having sinusitis and was noted to have dry skin on his legs.  No opinion was provided as to their etiology.  

During two February 2009 VA examinations, the Veteran was diagnosed as having rhinitis and xerosis.  Again, no etiological opinions were provided.  

In October 2013, a VA physician reviewed the Veteran's medical history.  Based on that history, the VA physician opined that the Veteran's current rhinitis is at least as likely as not related to service.  In reaching this conclusion, the examiner noted the 2009 VA examiner "clearly diagnosed as allergic rhinitis with the symptoms starting in 1990's when he was on [active] duty.  His problem continued.  His only diagnosed nose condition is allergic rhinitis and started while in service.  Well documented."

Contrary to the history reported by the October 2013 VA physician, the Board notes that the February 2009 VA examiner diagnosed the Veteran with rhinitis and indicated that the rhinitis could be vasomotor in nature (as opposed to allergic).  Additionally the Board notes that on VA examination in November 2002 the Veteran reported that his nasal symptoms occurred year around.  This is evidence that the Veteran's rhinitis was not allergic in nature.  Finding all doubt in favor of the Veteran, the Board accepts the October 2013 medical opinion to the extent it relates rhinitis to service, but notes that the weight of the evidence indicates that the rhinitis in non-allergic in nature.    

The Veteran was afforded a VA skin examination in October 2013, during which he was diagnosed as having xerosis.  The examiner reviewed the records and opined that it "[i]s it at least as likely as not that the Veteran's current xerosis or any other current skin disability established by the record, had its onset during active military service, or is due to or the result of a disease or injury incurred therein."  The examiner based his opinion on the 1992 service treatment record showing treatment for dry scalp and the diagnosis of xerosis.  

Upon careful review of the evidence of record, the Board finds that service connection is warranted for the Veteran's rhinitis and xerosis.  In other words, the preponderance of the evidence supports service connection for these two disabilities.  

Importantly, the October 2013 positive VA opinions are the only clinical opinions properly addressing the etiology of the claimed nasal/sinus and skin disabilities.  The opinions are supported by the clinical evidence of record and include a detailed rationale.  Additionally, the Veteran has consistently and competently reported sinus/nasal issues and well as skin problems since service.  As such, the Board concludes that service connection is warranted for rhinitis and xerosis.  



ORDER

Service connection for rhinitis is granted.

Service connection for a skin disability, diagnosed as xerosis, is granted.  



____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


